t c memo united_states tax_court adil k hiramanek petitioner and kamal kapadia intervenor v commissioner of internal revenue respondent docket no filed date r determined a deficiency and an accuracy-related_penalty under sec_6662 after examining a return filed by p and his ex-wife k for k filed a petition with this court seeking relief from joint_and_several_liability under sec_6015 and asking for a determination that she was not liable for any deficiency for before trial of k's case hiramanek i she and r reached a settlement in which they agreed that because k had signed the return under duress it was not a joint_return and she was not liable for the deficiency as part of the settlement k withdrew her request for relief under sec_6015 notwithstanding the settlement reached by k and r the court conducted a trial to determine whether k had signed the return under duress and found that she had p participated in the trial as intervenor and presented evidence while hiramanek i was pending p submitted his own request for relief under sec_6015 for which r denied p has now petitioned for determination of relief from joint_and_several_liability r has moved for judgment on the pleadings held because the court in hiramanek i allowed p to participate in the trial in that case over r's argument that p could not challenge k's claim of duress judicial estoppel does not prevent r from arguing that p is bound by hiramanek i under collateral_estoppel held further under collateral_estoppel p is bound by the court's determination in hiramanek i that k signed the return under duress held further because p's return was not a joint_return p has no claim for relief under sec_6015 for that year r's motion for judgment on the pleadings will be granted adil k hiramanek pro_se steven l walker for intervenor bryant w h smith for respondent memorandum opinion halpern judge this case is before us on a petition for determination of relief from joint_and_several_liability under sec_6015 for petitioner's taxable_year respondent has moved for judgment on the pleadings pursuant to rule a petitioner objects to the motion we must decide whether petitioner is bound by our determination in hiramanek v commissioner hiramanek i t c memo wl aff'd sub nom 588_fedappx_681 9th cir cert_denied 136_sct_167 that the return petitioner filed with his ex-wife kamal kapadia was not a joint_return because ms kapadia signed it under duress as explained below we conclude that under the doctrine_of collateral_estoppel petitioner is bound by our determination in hiramanek i and consequently he has no claim to relief under sec_6015 we will therefore grant respondent's motion unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure background in date petitioner and ms kapadia filed a federal_income_tax return for the taxable_year ended date in late respondent began an examination of that return on date respondent mailed petitioner and ms kapadia a statutory_notice_of_deficiency for hiramanek i ms kapadia filed with this court a petition for relief from joint_and_several_liability for the deficiency respondent had determined her petition was postmarked date the 90th day after the date of respondent's notice of deficiency in that petition ms kapadia claimed entitlement to relief under sec_6015 and also asked us to determine that there was no deficiency due from her for income taxes for the taxable_year petitioner in the case before us intervened in hiramanek i under rule b hiramanek i wl at before trial in hiramanek i ms kapadia and respondent reached a settlement in which they agreed that she had signed the return under duress and that consequently the joint_return was not valid and ms kapadia was not liable for the deficiency in income_tax or the accuracy-related_penalty under sec_6662 that respondent determined after examining that return as part of the settlement ms kapadia withdrew her request for sec_6015 relief notwithstanding the settlement reached by ms kapadia and respondent we conducted a trial to determine whether she had signed the return under duress see 67_tc_599 all concessions including stipulated settlement agreements are subject_to the court's discretionary review petitioner participated in that trial and presented evidence to support his claim that he and ms kapadia both voluntarily signed their return hiramanek i wl at we did not however find petitioner's testimony credible id instead we found it more_likely_than_not that ms kapadia signed the return under duress id at therefore we concluded that the return was not a joint_return and ms kapadia was not jointly and severally liable for any deficiency arising from that return id at see also sec_1_6013-4 income_tax regs petitioner as intervenor in hiramanek i appealed our decision in that case and the u s court_of_appeals for the ninth circuit affirmed concluding that we did not clearly err by crediting ms kapadia's testimony and evidence over petitioner's and finding that ms kapadia signed the joint_return under duress hiramanek ii f app'x pincite on date the supreme court dismissed petitioner's petition for certiorari in hiramanek ii hiramanek v hiramanek 136_sct_167 the present case in date petitioner submitted to the internal_revenue_service irs a form_8857 request for innocent spouse relief for on date respondent issued a final appeals determination denying that request on date we received petitioner's petition seeking relief from tax sec_1_6013-4 income_tax regs provides if an individual asserts and establishes that he or she signed a return under duress the return is not a joint_return the individual who signed such return under duress is not jointly and severally liable for the tax_shown_on_the_return or any deficiency in tax with respect to the return deficiency on every available and legally tenable ground s prayed or not including but not limited to innocent spouse relief petitioner resided in california when he filed his petition respondent made his answer on date on date we received notice of ms kapadia's intervention under sec_6015 and rule on date respondent moved for a stay of all proceedings in the present case until a final resolution of hiramanek i which was then on appeal to the u s court_of_appeals for the ninth circuit by an order issued date we granted respondent's motion on date after the supreme court's denial of certiorari in hiramanek ii respondent filed a motion to lift the stay in the present case and a motion for judgment on the pleadings on date we granted respondent's motion to lift the stay discussion i introduction a rule a rule a provides in pertinent part after the pleadings are closed but within such time as not to delay the trial any party may move for judgment on the pleadings a judgment on the pleadings is based solely on the allegations and information contained in the pleadings and not on any outside matters see rule a and b see also fed r civ p c black's law dictionary 10th ed the movant has the burden of showing entitlement to judgment on the pleadings see 82_tc_403 he must show that the pleadings do not raise a genuine issue of material fact and that he is entitled to a judgment as a matter of law see id see also james wm moore moore's federal practice sec_12 pincite 3d ed judgment on the pleadings should be granted if the movant 'is entitled to judgment as a matter of law ' quoting 47_f3d_14 2d cir b procedural matters respondent's motion for judgment on the pleadings satisfies the temporal requirement of rule a the pleadings in this case consist of the petition and the answer since no other pleadings were required or permitted see rule because of our stay of proceedings during petitioner's appeal of hiramanek i the pleadings in the present case had long been closed when respondent filed his motion for judgment on the pleadings and because trial has not yet been scheduled our consideration of the motion will not delay trial although petitioner alleges procedural defects in respondent's motion those allegations reflect a misreading of the relevant rules first petitioner argues that respondent's failure to give him an opportunity to discuss the motion before its filing violated rule a but rule a requires only that notice of a motion be given to an opposing party it does not require the movant to afford the opposing party an opportunity to discuss the motion second petitioner argues that respondent's request that the motion be treated as one for summary_judgment if we find that it involves matters outside the pleadings violates the requirement of rule b that motions shall be separately_stated and not joined together motions filed in the alternative however do not violate rule b in fact rule b specifically provides that a motion for judgment on the pleadings will be treated as one for summary_judgment if it involves matters outside the pleadings as a final procedural matter we will also deny petitioner's request for a hearing on the motion our rules do not require us to conduct hearings on motions instead rule b affords us broad discretion in disposing of motions we see no need for a hearing in the present case c sec_6015 although married persons who file a joint federal_income_tax return are as a general_rule each jointly and severally liable for the tax_shown_on_the_return and any deficiency arising from that return sec_6013 sec_6015 provides for three types of relief from joint_and_several_liability sec_6015 allows a married_person to elect to be relieved of liability for an understatement_of_tax that is attributable to erroneous items of the other spouse if specified conditions are met sec_6015 allows divorced or separated spouses to elect to limit their liabilities for deficiencies to the portions attributable to their own items of income deduction or credit and sec_6015 allows the irs to grant discretionary relief to a spouse who is not eligible to make either election when it would be inequitable to hold the spouse liable for any unpaid tax or any deficiency or any portion of either each type of relief under sec_6015 is conditioned on the filing of a joint federal_income_tax return sec_6015 applies only if a joint_return has been made for a taxable_year sec_6015 the election under sec_6015 is available only to an individual who has made a joint_return for any taxable_year by contrast sec_6015 does not expressly condition the equitable relief allowed by that subsection on the filing of a joint_return nonetheless under the guidelines applicable to petitioner's request the irs considers requests for relief under sec_6015 only from a spouse who filed a joint_return for the taxable_year for which he or she seeks relief rev_proc sec_4 2013_43_irb_397 the legislative_history of sec_6015 supports conditioning relief under subsection f on the filing of a joint_return see h_r conf rept no pincite 1998_3_cb_747 therefore we approved an earlier version of the irs' guidelines in 119_tc_191 and agreed that a joint_return must be filed in order for a taxpayer to be granted equitable relief under sec_6015 ii collateral_estoppel respondent's position as we understand it rests on the premise that petitioner cannot obtain relief under sec_6015 because under the doctrine_of collateral_estoppel petitioner is bound by our determination in hiramanek i that the return he filed with ms kapadia for was not a joint_return under the doctrine_of collateral_estoppel or issue preclusion once an issue of fact or law is actually and necessarily determined by a court of competent jurisdiction that determination is conclusive in subsequent suits based on a different cause of action involving a party to the prior litigation montana v although respondent's motion does not expressly invoke collateral_estoppel his answer claimed reliance on the doctrines of res_judicata and collateral_estoppel to the extent that respondent claims reliance on res_judicata we disagree for the reasons explained in our discussion of sec_6015 infra pp for the reasons explained in the text above however we agree with respondent regarding the applicability of collateral_estoppel united_states 440_us_147 collateral_estoppel is a judicially created equitable doctrine that protects parties from unnecessary and redundant litigation conserves judicial resources and fosters certainty in and reliance on judicial action see eg id pincite estate of chemodurow v commissioner tcmemo_2001_14 wl at collateral_estoppel can be applied in the context of a factual dispute only when the following conditions are satisfied the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction the party against whom collateral_estoppel is asserted must have been a party to the first suit or a privy to a party the parties must have actually litigated the issues and the resolution of these issues must have been essential to the prior decision and the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation 90_tc_162 aff'd 904_f2d_525 9th cir even when the peck conditions are satisfied we have broad discretion to determine whether collateral_estoppel should apply and we may refuse to apply it when for instance it is to be applied offensively and the party against whom it is applied had little incentive to defend in the first action or when the second action affords the party procedural opportunities unavailable in the first action that could readily cause a different result see 439_us_322 petitioner's objection to respondent's motion calls into question only the second of the five peck conditions--whether we had jurisdiction in hiramanek i to determine that ms kapadia signed the return under duress the issue before us is identical in all respects to an issue decided in hiramanek i whether the return petitioner filed with ms kapadia for was a joint_return with the collateral_estoppel may apply more narrowly in tax cases than other cases in 333_us_591 the supreme court reasoned that if the relevant facts in the first and second cases are separable even though they might be similar or even identical collateral_estoppel does not prevent relitigation in the second case of an issue decided in the first for example the court suggested that a determination of the tax consequences of one contract does not determine the tax consequences of another contract entered into by the same parties even when the two contracts have identical terms id pincite for income_tax purposes what is decided as to one contract is not conclusive as to any other contract which is not then in issue however similar or identical it may be although the court has repudiated the separable facts doctrine in general it has suggested that the doctrine may continue to apply in the tax context 464_us_165 n the u s court_of_appeals for the ninth circuit to which appeal of this case would lie absent a stipulation to the contrary has not addressed the continued validity of the separable facts doctrine in tax cases see 973_f2d_1479 n 9th cir w e need not decide whether the 'separable facts' doctrine announced in sunnen remains viable in income_tax cases similarly this court has not had occasion to rule definitively on whether the doctrine has any remaining viability see campbell v commissioner tcmemo_2001_51 wl at n aff'd 28_fedappx_613 8th cir the present case does not provide that occasion the separable facts doctrine if applicable continued supreme court's denial of certiorari in hiramanek ii the judgment in that case has become final petitioner as intervenor in hiramanek i was a party to the case the parties actually litigated the issue of whether ms kapadia signed the return under duress and that issue was essential to our decision that she was not jointly and severally liable for any deficiency arising from that return petitioner does not allege any changes in the controlling facts or legal principles since hiramanek i nor are we aware of any finally petitioner does not allege-- nor are we aware of--any circumstances that would warrant the exercise of our discretion not to apply the normal rule_of issue preclusion in opposing respondent's motion however petitioner claims that once ms kapadia withdrew her request for relief under sec_6015 in hiramanek i this court was out of jurisdiction because the petition ms kapadia filed in hiramanek i was a petition for redetermination of the deficiency as well as a petition for determination of relief under sec_6015 we had jurisdiction in that case to address any issue related to ms kapadia's liability for taxes and penalties for sec_6214 naftel v continued would not affect our conclusion that this case and hiramanek i involve identical facts because each case turns on the consequences of a single document--the return filed by petitioner and ms kapadia for thus the relevant facts in the two cases are not just identical but inseparable commissioner 85_tc_527 we acquire jurisdiction when a taxpayer files a petition for redetermination with the court and that jurisdiction extends to the entire subject matter of the correct_tax for the taxable_year our jurisdiction was not limited by sec_6015 to determining the appropriate relief available to ms kapadia under sec_6015 as it would have been had her petition been a stand-alone petition under that section although ms kapadia's petition was ambiguous respondent's counsel read the petition as including a request for redetermination of the deficiency on the basis of its concluding catch-all request for our determination that ms kapadia was not liable for any deficiency ms kapadia's counsel accepted responsibility for the imprecise drafting and assured us that respondent's counsel's reading of the petition reflected ms kapadia's intent therefore we accepted that the petition included a request for redetermination of the deficiency as well as for relief under sec_6015 the question of whether ms kapadia signed the return under duress was relevant to her joint_and_several_liability for the deficiency respondent had determined although the settlement reached by ms kapadia and respondent in hiramanek i and the withdrawal of her request for relief under sec_6015 did not as petitioner suggests give us reason to dismiss the case we could have entered a decision based on the settlement petitioner was allowed to intervene in hiramanek i only to address ms kapadia's entitlement to relief under sec_6015 see 123_tc_135 j ustice requires that the nonelecting spouse be permitted to intervene in administrative and judicial proceedings under sec_6015 for the purpose of submitting any information that is relevant to the determination whether the electing spouse is entitled to relief from joint_and_several_liability thus petitioner's limited involvement in hiramanek i would not have prevented us from disposing of the case on grounds unrelated to sec_6015 that we instead proceeded to trial and received evidence on the issue of duress--from petitioner as well as ms kapadia--does not rob our determination in that case of binding effect on petitioner he has had his day in court he is not entitled to another in sum we had jurisdiction in hiramanek i to determine ms kapadia's liability for the deficiency the question of whether she signed the return under duress was relevant to that determination our decision to receive evidence on that question instead of making a finding based on the stipulation of ms kapadia and respondent did not deprive us of jurisdiction to address the question because the other conditions of collateral_estoppel are met our determination in hiramanek i that ms kapadia signed the return under duress is binding on petitioner consequently the return petitioner filed for that year was not a joint_return he thus has no claim for relief under sec_6015 in fact he has no joint_and_several_liability from which to be relieved iii petitioner's other arguments a judicial estoppel petitioner argues that respondent's allegedly inconsistent positions in hiramanek i and the present case estop him from rule relief petitioner implicitly invokes the doctrine_of judicial estoppel judicial estoppel is an equitable doctrine that prevents a party in a judicial proceeding from asserting a position contrary to one that the party has successfully persuaded a court to accept in a prior proceeding see new 532_us_742 see also 143_tc_240 100_tc_17 the doctrine is intended to protect the integrity of the judicial process 690_f2d_595 6th cir by prohibiting parties from deliberately changing positions according to the exigencies of the moment 9_f3d_368 5th cir judicial estoppel generally applies only to a litigant who previously succeeded in persuading a court to accept that party's position because only then would judicial acceptance of an inconsistent_position in a later proceeding create 'the perception that either the first or the second court was misled' new hampshire u s pincite quoting edwards f 2d pincite absent success in a prior proceeding a party's later inconsistent_position introduces no 'risk of inconsistent court determinations ' and thus poses little threat to judicial integrity id pincite quoting 944_f2d_253 5th cir in hiramanek i respondent argued that petitioner as intervenor in that case was not entitled to contest ms kapadia's claim that she signed the return under duress respondent's concession that ms kapadia signed the return under duress rendered moot her claim to sec_6015 relief and thus respondent argued eliminated petitioner's right to intervene contrary to petitioner's apparent argument the doctrine_of judicial estoppel does not prevent respondent from asserting in the present case that petitioner is bound by our prior determination that ms kapadia signed the return under duress even if respondent's position here were viewed as inconsistent with his claim in hiramanek i that petitioner had no right to contest ms kapadia's claim of duress judicial estoppel does not apply because we did not accept respondent's allegedly contrary position in the prior case instead of entering a decision on the basis of respondent's and ms kapadia's settlement we held a trial on the question of whether ms kapadia signed the return under duress more to the point we allowed petitioner as intervenor to participate in the trial and present evidence thus accepting respondent's argument in the present case that petitioner is bound by hiramanek i would not threaten judicial integrity by creating an appearance that we were previously misled petitioner now argues in effect that respondent's mere attempt in hiramanek i to prevent him from challenging ms kapadia's position that she signed the return under duress--even though unsuccessful--requires that we afford him another opportunity to convince us that ms kapadia voluntarily signed the return thereby putting in issue petitioner's entitlement to relief under sec_6015 the doctrine_of judicial estoppel does not give petitioner a second bite at the apple denied him by collateral_estoppel because we allowed petitioner over respondent's objection to contest ms kapadia's claim of duress in hiramanek i petitioner is appropriately treated as a party to that case for purposes of collateral_estoppel for the same reason judicial estoppel does not prevent respondent from asserting that petitioner is bound by our determination of duress in the prior case b sec_6015 petitioner invokes sec_6015 to support his claim that hiramanek i is no bar to the instant action when applicable sec_6015 provides that a final_decision regarding a taxpayer's tax_liability for a taxable_year does not prevent the taxpayer from later seeking relief under sec_6015 if that question was not an issue in the prior proceeding and the taxpayer did not participate meaningfully in the proceeding sec_6015 provides an exception to the doctrine_of res_judicata under that doctrine a final judgment on the merits of a cause of action entered by a court of competent jurisdiction prevents the parties from relitigating the matter see eg 133_tc_60 when applicable the doctrine prevents the parties from relitigating not only those issues that were actually raised in the earlier proceeding but also any issues that could have been raised but were not 333_us_591 in that respect res_judicata or claim preclusion differs from collateral_estoppel which bars relitigation of only those issues actually decided in the earlier proceeding in the absence of sec_6015 if a court were to enter a final_decision regarding a married couple's tax_liability for a given year res_judicata would prevent either spouse from later attempting to avoid joint_and_several_liability for the obligation by claiming sec_6015 relief sec_6015 however allows a spouse in that situation to claim relief under sec_6015 in a later proceeding notwithstanding res_judicata if the issue was not actually raised in the earlier proceeding and the requesting spouse did not participate meaningfully in that proceeding because we base our decision in the present case on collateral_estoppel rather than res_judicata sec_6015 is of no help to petitioner here we determine not that hiramanek i is conclusive as to the claim of petitioner's tax_liability for by reason of res_judicata but that the prior case is conclusive as to the issue of duress by reason of collateral_estoppel it so happens that the preclusive effect of hiramanek i on the issue of duress has the consequence of compelling the treatment of the return as other than a joint_return and thus preventing us from granting petitioner's claim for relief under sec_6015 but that consequence is an indirect result of collateral_estoppel because the present case involves a cause of action different from that addressed in hiramanek i petitioner's claim here would not be directly barred by res_judicata regardless of sec_6015 therefore the exception to res_judicata provided by that section does not allow us to treat petitioner as having filed a joint_return for c scope of jurisdiction we reject petitioner's argument that the scope of his petition which he characterizes as extending beyond sec_6015 relief requires denial of respondent's motion although his petition includes a general claim for relief from the deficiency respondent determined for his taxable_year petitioner's opportunity for challenging that deficiency has passed any petition for redetermination of the deficiency had to be filed by date--90 days after the date of the notice_of_deficiency see sec_6213 ms kapadia timely filed a petition for redetermination petitioner did not therefore we have no jurisdiction in this proceeding to redetermine the deficiency instead our jurisdiction is limited to determinin ing the appropriate relief available to petitioner indeed because hiramanek i addressed a petition filed by ms kapadia concerning her tax_liability for petitioner could not have raised his eligibility for relief under sec_6015 or any other issue regarding his tax_liability for that year instead as noted in the text petitioner's rights as intervenor in hiramanek i were limited to addressing ms kapadia's entitlement to sec_6015 relief we need not address at this juncture petitioner's entitlement to challenge in a collection_due_process proceeding his underlying tax_liability for cf sec_6330 under section sec_6015 because the return petitioner filed for was not a joint_return he has no valid claim to relief under sec_6015 iv conclusion under the doctrine_of collateral_estoppel petitioner is bound by our determination in hiramanek i that ms kapadia signed under duress the return she filed with petitioner for consequently that return was not a joint_return because each type of relief under sec_6015 is conditioned on the filing of a joint_return petitioner has no valid claim for relief under that section in regard to the deficiency respondent determined for because we have no jurisdiction to consider any other matters in regard to petitioner's federal_income_tax liability for that year the pleadings do not raise a genuine issue of material fact respondent is entitled to a judgment as a matter of law accordingly we will grant respondent's motion for judgment on the pleadings an appropriate order and decision will be entered for respondent
